05/14/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                January 23, 2018 Session

               NIKOLAUS JOHNSON v. STATE OF TENNESSEE

         Interlocutory Appeal from the Criminal Court for Sullivan County
                        No. 107676    R. Jerry Beck, Judge


                              No. E2016-01660-CCA-R9-PD


In this interlocutory appeal, the petitioner, Nikolaus Johnson, appeals the ruling of the
post-conviction court ordering that he provide discovery materials to the State. The rules
governing post-conviction proceedings impose upon the State an automatic and
mandatory obligation to provide discovery materials to the petitioner as part of the post-
conviction proceeding even in the absence of a request for such materials. Although Rule
28 of the Rules of the Tennessee Supreme Court does not include a similar provision
requiring automatic and mandatory reciprocal discovery from the petitioner to the State,
the Post-Conviction Procedure Act provides that Tennessee Rule of Criminal Procedure
16 governs discovery in a post-conviction proceeding. Nothing in Rule 28 specifically
exempts a post-conviction petitioner from complying with the discovery requirements of
Rule 16. Accordingly, we reverse that part of the post-conviction court’s ruling that held
that the filing of a pro se petition for post-conviction relief, without more, triggers in the
post-conviction petitioner a duty to provide reciprocal discovery to the State. Instead, we
hold that a post-conviction petitioner’s duty to provide reciprocal discovery to the State
arises when the State has fully complied with its own mandatory discovery obligation and
has requested reciprocal discovery under the terms of Rule 16. Because the State has not
yet satisfied its duty to disclose in this post-conviction proceeding, the post-conviction
court erred by ordering the petitioner to provide reciprocal discovery to the State.
Regarding the post-conviction court’s order that the petitioner disclose prior to the
evidentiary hearing the underlying facts and data for those expert witnesses the petitioner
intended to present at the evidentiary hearing, we conclude that Tennessee Rule of
Evidence 705 authorizes the court’s order and, therefore, affirm.

Tenn. R. App. P. 9; Judgment of the Criminal Court Affirmed in Part; Reversed in
                                Part; Remanded

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and D. KELLY THOMAS, JR., JJ., joined.
Daniel E. Kirsch, Deborah Y. Drew, and Andrew L. Harris, Office of the Post-Conviction
Defender, for the appellant, Nikolaus Johnson.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Assistant
Attorney General; and Kenneth F. Irvine, Jr., District Attorney General Pro Tem, for the
appellee, State of Tennessee.

                                         OPINION

              The procedural history of this case is protracted and complex. A Sullivan
County Criminal Court jury convicted the petitioner of one count of the first degree
premeditated murder of Bristol Police Department Officer Mark Vance, who had been
dispatched to the home of the petitioner’s girlfriend to answer a call that the petitioner
was “at the house threatening her with a gun,” and sentenced him to death. State v.
Johnson, 401 S.W.3d 1, 7 (Tenn. 2013). Our supreme court affirmed the petitioner’s
conviction as well as the sentence of death on direct appeal.

               On March 7, 2014, the pro se petitioner filed a petition for post-conviction
relief that presented a variety of challenges to the petitioner’s conviction and sentence of
death. Four days later, the post-conviction court entered an order appointing the Office
of the Post-Conviction Defender to represent the petitioner during the post-conviction
proceeding. On March 27, 2014, the post-conviction court entered a preliminary order as
required by Supreme Court Rule 28, see Tenn. Sup. Ct. R. 28, § 6, which order, among
other things, directed the State “to provide discovery to [the] petitioner in accordance
with Rule 16, Tennessee Rules of Criminal Procedure, to the extent relevant to the
grounds in the petition.”

              On April 10, 2014, the trial court entered a “notice” that provided “an
update of events in this post-conviction case.” The notice indicated that the Sullivan
County District Attorney General’s Office had obtained copies of sealed exhibits from
the petitioner’s trial record by filing with the Sullivan County Circuit Court Clerk a
request via Tennessee Code Annotated section 10-7-503.

              As a result of this revelation, on April 29, 2014, the petitioner moved the
post-conviction court to grant “appropriate relief due to the unauthorized production of
sealed records to the District Attorney General’s Office.” Specifically, the petitioner
asked that the court direct the State to return all copies of the sealed exhibits to the court
clerk, provide copies of the sealed exhibits previously provided to the State to the
petitioner for review, reseal all exhibits and prohibit their release to the State or the
public, and prohibit the State from relying on any information gleaned from its
unauthorized access to the sealed exhibits. On that same date, the petitioner responded to
                                             -2-
the State’s request to unseal certain previously-sealed exhibits. The petitioner’s response
indicates that the exhibits that the State sought to unseal contained expert reports and that
the State’s request to unseal the exhibits was premature.

               On May 15, 2014, the post-conviction court entered an agreed order
providing that previously-sealed exhibits 83, 84, and 91 would be unsealed “for the
limited purpose of allowing” the petitioner or his counsel to copy the exhibits and that the
State had withdrawn its request to unseal the exhibits. The agreed order also indicated
that the State had already obtained copies of a number of sealed exhibits and forwarded
copies of these exhibits to the petitioner’s counsel. The order indicated that the State had
withdrawn its previous request to use the contents of the sealed exhibits and had agreed
to return its copies of these exhibits to the court clerk.

               In his February 6, 2015 motion for an extension of time to file his amended
petition for post-conviction relief, the petitioner indicated that post-conviction counsel’s
efforts to thoroughly investigate potential claims for relief had been seriously hampered
by the Sullivan County District Attorney General’s Office and the Tennessee Bureau of
Investigation (“TBI”). Apparently, the Sullivan County District Attorney General had
written to each of the jurors from the petitioner’s case and told them that they should
contact the district attorney’s office before speaking with anyone who represented the
petitioner. Additionally, TBI Agent Brian Pritchard telephoned certain jurors and told
them that investigators for post-conviction counsel’s office “were out harassing people”
and that jurors did not have to speak with investigators. On April 1, 2015, the petitioner
moved the post-conviction court to direct “jurors and alternates [to] avail themselves to
post-conviction counsel for interviews.” In his motion, the petitioner indicated that the
District Attorney General admitted that he had contacted all 15 jurors by letter, which
letter had suggested to jurors that they contact the district attorney’s office before
speaking to investigators for post-conviction counsel and that they had the right to have a
representative from the district attorney’s office present during any interview. The
District Attorney General also acknowledged that he had directed Agent Pritchard to
contact all the jurors to reiterate this message.

               The petitioner filed an amended petition for post-conviction relief on April
10, 2015. One week later, the petitioner moved the post-conviction court to disqualify
the Sullivan County District Attorney General’s Office from the case “due to an actual
conflict of interest and the appearance of impropriety.” As grounds, the petitioner cited
that office’s improperly obtaining copies of sealed trial exhibits that contained
confidential, case-related communications and information without providing notice to
the petitioner and that office’s actions with regard to the petitioner’s attempts to interview
the jurors. The State responded that recusal was not warranted because the petitioner had

                                             -3-
failed to establish that he was prejudiced by the district attorney’s review of the sealed
exhibits or by the contact with the jurors.

               At the June 23, 2015 hearing on the disqualification motion, the post-
conviction court noted that, although neither party had made a formal request for
discovery materials pursuant to Tennessee Rule of Criminal Procedure 16, the
preliminary order had directed the State to provide the petitioner with discovery materials
as required by Tennessee Supreme Court Rule 28. The post-conviction court then stated,
“But Rule 16 provides for reciprocal discovery. . . . In other words, I’ve ordered the State
to turn it over, so that triggers reciprocal discovery from the [p]etitioner.” The post-
conviction court repeatedly indicated its belief that Rule 28 “required” the petitioner “to
make reciprocal discovery [be]cause it’s triggered by the [c]ourt putting down the order it
put down.” The court also suggested that those portions of Rule 16 that exempted from
discovery attorney-client communications would not prohibit disclosure of the
confidential, sealed documents that the State had already improperly obtained because the
petitioner had raised a claim of ineffective assistance of counsel. The court theorized that
although the State had improperly obtained the confidential, sealed documents, the fact
that it would be entitled to them as part of reciprocal discovery from the petitioner
“mitigated” any damage caused by the original method of disclosure.

              Former Sullivan County District Attorney General Greeley Wells, who had
retired by the time the petitioner filed the post-conviction petition in this case but who
had been appointed an assistant district attorney general pro tem to assist in the post-
conviction proceeding, admitted that current Sullivan County District Attorney General
Barry Staubus had filed a request pursuant to the public records act to view and copy the
sealed documents in the trial record. He said that he had “since learned” that the State
would have been entitled to the sealed documents as part of any reciprocal discovery
materials the petitioner was required to provide under the terms of Rule 16. General
Wells also indicated that the State had fully complied with its discovery obligation under
Rule 28. General Wells expressed his belief that the entire trial record, including all
sealed exhibits, was “fair game” under the public records act and that, as a result, neither
he nor General Staubus had engaged in anything improper. He added that the petitioner
had waived the confidentiality of the sealed exhibits that would have previously been
protected by attorney-client privilege by raising a claim of ineffective assistance of
counsel.

              At the conclusion of the hearing, the post-conviction court ordered the
parties to hone their arguments via written motion and continued the proceeding. The
court reconvened on September 29, 2015.



                                            -4-
               At the September 29, 2015 proceeding, the post-conviction court indicated
for the record that on June 13, 2013, the Office of the Post-Conviction Defender had
requested “a copy of the Sullivan County District Attorney’s complete file in the
[p]etitioner’s case pursuant to” Code section 10-7-503, and “[t]he district attorney’s
office complied with the request as required by law, with the exception of any work
product.” Then, in February 2014, General Staubus moved the Tennessee Supreme Court
to withdraw the petitioner’s trial record, and the supreme court returned the trial record to
the Sullivan County Criminal Court “with an admonishment” that exhibits 83, 84, and 91
were to “remain sealed pending an order of the trial court to unseal them.” The supreme
court’s order provided that the trial court could unseal the documents “[i]f issues raised in
the post-conviction petition make it necessary and appropriate for the exhibits to be
unsealed, or if counsel for the petitioner does not object to the exhibits being unsealed.”
General Staubus returned the sealed exhibits to the appellate court clerk on March 12,
2014. In the meantime, the petitioner filed a pro se petition for post-conviction relief on
March 7, 2014.

               On March 28, General Staubus, by letter to the trial court clerk, made a
public records act request for “any and all filings” in the petitioner’s case; he did not
provide any notice of his request to the petitioner or the trial/post-conviction court. The
trial court clerk complied with the request. When the post-conviction court became
aware of the actions of the Sullivan County District Attorney’s Office, the court notified
the petitioner and post-conviction counsel. The court observed that it was “significant . .
. that the sealed records were opened after the post-conviction case was filed.” After the
post-conviction court notified post-conviction counsel of what had transpired, the
petitioner moved the court to disqualify the Sullivan County District Attorney’s Office
from further participation in the post-conviction proceeding.

               The petitioner argued that the district attorney’s obtaining the sealed
exhibits via the public records act was not authorized by law, that that office “knew that
the records were there; they knew that they were getting sealed records that they
shouldn’t have been reviewing.” The State indicated that although it had viewed some
sealed exhibits, it had not viewed those sealed exhibits specifically protected by the
supreme court’s order. The State expressed the belief that it would eventually be entitled
to discover the documents that it had already viewed as part of the post-conviction
proceeding. The State argued that it had done nothing improper.

              The post-conviction court again reiterated its opinion that the filing of a
post-conviction petition triggers the State’s obligation to provide discovery during the
post-conviction proceeding and the petitioner’s obligation to provide reciprocal
discovery. The petitioner insisted that the filing of the post-conviction petition did not
trigger such an obligation, arguing that Rule 16 “requires a trigger by the defendant or the
                                             -5-
[p]etitioner” and that the rules governing post-conviction proceedings placed no
obligation on the petitioner to provide reciprocal discovery. In addition, the petitioner
argued that “even if [the petitioner was] subject to reciprocal discovery, the documents
that we were talking about here should not be disclosed as part of a discovery obligation
unless they are documents that we intend to rely on during our post-conviction hearing.”
The court disagreed, saying, “I can trigger the turning over of information [by] the State
[that] would seem to give a reciprocal duty by the [petitioner] to turn over information. . .
. That’s sort of the theory I’m going on, right or wrong.” The petitioner emphasized that,
even if reciprocal discovery was required, it would be limited by the terms of Rule 16 and
would only encompass any evidence covered by the attorney-client privilege that fell
within the limited waiver of that privilege triggered by the petitioner’s precise claim of
ineffective assistance of counsel and that the petitioner intended to rely on at the
evidentiary hearing. The State argued that the petitioner had already made claims of
ineffective assistance of counsel that rendered these items discoverable. Post-conviction
counsel countered that counsel for the petitioner had “looked at every single document
that we’re talking about here . . . and showed how the discovery provisions show that
these documents are not discoverable.”

               With regard to the State’s viewing sealed exhibits in the trial record, the
post-conviction court indicated that the public records act did not authorize the State to
view any sealed exhibit and that any unsealing of exhibits could be accomplished only by
order of the court. General Wells admitted that although he did not know precisely what
the sealed exhibits would contain, he “knew the general purpose of what was in them.
The general purpose was to get examinations done of the [petitioner] by mental health.”
Nevertheless, he maintained that neither he nor General Staubus had done “anything that
was outside the law, that was immoral, or that was in violation of the rules of professional
responsibility.” General Wells also clarified his earlier assertion that the State had
complied with its discovery obligation under Rule 28, telling the court that the State had
not provided any discovery materials to the petitioner since the filing of the post-
conviction petition but that, “[p]rior to that time, we turned over the entire contents of our
file, save for work product, to the [p]etitioner.”

              Regarding the petitioner’s request to disqualify not only General Wells and
General Staubus but the entire Sullivan County District Attorney General’s Office,
General Staubus stated that only he and General Wells had reviewed the sealed exhibits
but admitted “that the case has been discussed” with other individuals in the office “and
all those people would be under his supervision.”

             At the conclusion of the hearing, the post-conviction court took the issues
under advisement. Via an October 29, 2015 order, the post-conviction court found “that
the State was not entitled to make a request pursuant to the [Tennessee Public Records
                                             -6-
Act] after the filing of the petition for post-conviction relief in this matter” and that “even
if a proper [public records act] request had been made, the State would not have been
entitled to copies of sealed documents without first seeking the permission of this [c]ourt
to unseal the documents.” The post-conviction court concluded that although “all or part
of the information contained in the sealed documents may become discoverable during
the course of the hearings in this matter,” the State had “never filed a request for
discovery in this matter or sought access to the sealed documents through an order of this
[c]ourt.” The post-conviction court ruled that although “the filing of the petition acted as
a request for Rule 16 discovery in the post-conviction context,” “any judgment on the
discoverability of the documents would be speculative at this time.” Ultimately, the post-
conviction court disqualified the entire Sullivan County District Attorney General’s
Office based upon Generals Wells’ and Staubus’ becoming “privy to confidential
information which has created a conflict of interest on their part” and their admission
“that if a conflict existed and disqualification was required it should be imputed to the
entire office as there had been no effort to shield other members of the office from
discussions about the case.” Later, the post-conviction court appointed Knox County
Assistant District Attorney General Kenneth Irvine as District Attorney General Pro Tem
in this case.

               On June 21, 2016, the State moved the post-conviction court to unseal trial
exhibits 83, 84, and 91, which, the State alleged, “dealt with mental health evaluations of
the petitioner” and which had become relevant due to the petitioner’s alleging “multiple
failings by his trial attorneys as it relates to the development and use of mental health
proof and their failure to override his decision not to present such mental health proof
during the sentencing phase of his trial” and “error by the [c]ourt in its handling of the
[petitioner’s] decision to forego mental health proof at the sentencing phase.” The State
also filed a request for reciprocal discovery pursuant to Rule 16, for notice of any expert
witnesses and reports prepared by those experts that the petitioner intended to present at
the evidentiary hearing, and “pre-hearing disclosure of any facts or data underlying any
expert opinions the petitioner may seek to offer.” The petitioner opposed the State’s
request to unseal the exhibits, arguing that the exhibits were protected by the attorney-
client privilege as well as the petitioner’s constitutional rights to counsel and due process.
The petitioner also argued that the exhibits were not discoverable unless and until the
petitioner introduced them at the post-conviction hearing. The petitioner maintained that
he was under no obligation to provide any of the material related to expert witnesses that
the State had requested. Nevertheless, the petitioner agreed, “as a matter of comity,” “to
provide the names and addresses of expert witnesses that the petitioner intends to call at
the evidentiary hearing” and “copies of the reports prepared by these experts.” The
petitioner refused to disclose prior to the evidentiary hearing “any facts or data
underlying any expert opinions.” The petitioner also maintained that the rules governing
post-conviction proceedings did not impose upon the petitioner a duty to provide
                                              -7-
reciprocal discovery to the State and that, even if they did, “the State’s request exceeds
the scope of a reciprocal discovery response.”

               At the July 6, 2016 hearing on the various motions, the State argued that,
pursuant to Tennessee Rule of Evidence 705, the post-conviction court had the discretion
to require the petitioner to provide the facts or data underlying any expert opinions the
petitioner intends to offer at the evidentiary hearing. The court concluded that under the
terms of Rule 705, “the State would be entitled to . . . the underlying facts and data of . . .
any expert to be relied upon” prior to the evidentiary hearing.

               The State argued that the post-conviction court should find that the
petitioner had waived any claim to attorney-client privilege for exhibits 83, 84, and 91 by
his specific allegations of ineffective assistance of counsel. The State asked the court to
unseal the exhibits. The court agreed: “I think, if you’re relying on those issues raised,
then the State should be provided a reasonable opportunity to review the sealed exhibits
and possibly to introduce them if the [p]etitioner does not – as it relates to what mental
health information was available to counsel at the time of trial.” The State reiterated that
it was not asking for the sealed exhibits to be turned over by the petitioner but to be
unsealed so that the State could simply obtain copies from the court clerk. The State
argued that it would be entitled to use the documents to rebut the petitioner’s claims
because they are “the very best evidence of what was known at the time.”

               As to the issue of the petitioner’s reciprocal discovery obligation, the State
argued that Code section 40-30-109 established a broad mandate that Rule 16 would be
the sole vehicle for discovery in a post-conviction proceeding and that Rule 28 did not
alter that. Instead, the State argued, Rule 28 simply reflected the supreme court’s
decision to mandate that the State provide discovery on the front end without a request
from the petitioner as a means to “speed up the process” and should not be read to
abrogate the petitioner’s discovery obligation in a post-conviction proceeding. The State
acknowledged that it had not provided any discovery materials during the post-conviction
proceeding but that its reticence was attributable to the fact that “there was a public
records act request where much more than was required under Rule 16 was turned over to
the [p]etitioner, so they have those materials.” The State argued that “[i]t makes no sense
to say we have to turn them over again in order to keep our Rule 16 options available.”

              The post-conviction court ordered the State to ensure that the petitioner had
received everything via the public records act request that he was entitled to under Rule
28 and to disclose anything that might have been inadvertently excluded from the earlier
disclosure. The court ordered the petitioner to comply with the State’s request for
reciprocal discovery related to its expert witnesses prior to the evidentiary hearing,
observing that allowing the petitioner to wait until the date of the hearing to reveal the
                                              -8-
evidence would likely result in the expert’s having to come to court twice, which the
court characterized as a “waste of time . . . and expenses.” The court ordered the
petitioner to provide reciprocal discovery and a notice of the expert witnesses he intended
to present by August 1, 2016, and to also notify the court by that date whether the State’s
request to unseal the exhibits had been rendered moot.

              In a July 22, 2016 written order, the post-conviction court granted the
State’s motion for notice of all expert witnesses and ordered the petitioner to provide the
requested information by August 1, 2016, for those witnesses to be presented at the
August 2016 hearing and by September 19, 2016, for those witnesses to be presented at
the October 2016 hearing.1 The court reserved ruling on the State’s request to unseal
exhibits 83, 84, and 91 pending notification from the petitioner whether “the requested
information will be discovered by other means.” The post-conviction court granted the
State’s motion for reciprocal discovery “to the extent required by Rule 16,” explaining,

                      This [c]ourt finds [the p]etitioner was aware of or
               should have been aware of the requirements of the relevant
               statutes and rules which govern post-conviction proceedings
               when he filed his petition for post-conviction relief.
               Therefore, in filing his petition, [the p]etitioner invoked his
               right to Rule 16 discovery which this [c]ourt required the
               State to provide in its preliminary order. The State indicated
               on the record that [the p]etitioner has been provided with
               everything Rule 16 would require and more and that it is
               aware of its continuing duty to provide the same.

              On August 1, 2016, the petitioner moved the trial court to grant him
permission to pursue an interlocutory appeal under Tennessee Rule of Appellate
Procedure 9. The post-conviction court granted the request, noting that the issue of the
post-conviction petitioner’s discovery obligation was an issue of first impression. This
court granted the petitioner’s application for Rule 9 review.

              At issue in this interlocutory appeal is the post-conviction court’s order
requiring the petitioner to provide reciprocal discovery to the State and specifically that
court’s conclusion that the act of filing a post-conviction petition triggered a reciprocal
discovery obligation. The petitioner asserts that the post-conviction court erred by so
concluding, arguing that nothing in the plain language of either the Post-Conviction
Procedure Act or Tennessee Supreme Court Rule 28 imposes a reciprocal discovery

1
      The post-conviction court had already arranged to hold the evidentiary hearing in two parts to
accommodate the scheduling of witnesses.
                                                -9-
obligation on the petitioner. He also contends that even if a reciprocal discovery
obligation exists, the State has failed to trigger it because the State has not complied with
its own discovery obligation. Additionally, the petitioner contends that the post-
conviction court erred by concluding that Tennessee Rule of Evidence 705 obligated him
to provide prior to the evidentiary hearing the facts or data underlying the opinions of
those expert witnesses he intends to present at the evidentiary hearing. The State avers
that the rules governing post-conviction procedure oblige the petitioner to provide
reciprocal discovery when the State had complied with its discovery obligation and that it
had satisfied its discovery obligations.

                “[T]he availability and scope of post-conviction relief lies within the
discretion of the General Assembly because post-conviction relief is entirely a creature of
statute.” Bush v. State, 428 S.W.3d 1, 15 (Tenn. 2014) (citing Pike v. State, 164 S.W.3d
257, 262 (Tenn. 2005)). Tennessee Code Annotated section 40-30-118 empowers the
supreme court to “promulgate rules of practice and procedure consistent with this part,
including rules prescribing the form and contents of the petition, the preparation and
filing of the record and assignments of error for simple appeal and for delayed appeal in
the nature of a writ of error.” Id. § 40-30-118. To this end, the supreme court has
adopted Rule 28 of the rules of the supreme court to “supplement the remedies and
procedures set forth in the Post-Conviction Procedure Act.” Tenn. Sup. Ct. R. 28, §1.
Because our resolution of the issues presented in this appeal depend upon our
construction of the Post-Conviction Procedure Act (“the Act”) and the procedural rules at
play, our review is de novo with no presumption of correctness afforded to the ruling of
the trial court. See, e.g., State v. Howard, 504 S.W.3d 260, 267 (Tenn. 2016).

                The most basic principle of statutory construction is “‘to ascertain and give
effect to the legislative intent without unduly restricting or expanding a statute’s coverage
beyond its intended scope.’” Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678
(Tenn. 2002) (quoting Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995)). “Legislative
intent is determined ‘from the natural and ordinary meaning of the statutory language
within the context of the entire statute without any forced or subtle construction that
would extend or limit the statute’s meaning.’” Osborn v. Marr, 127 S.W.3d 737, 740
(Tenn. 2004) (quoting State v. Flemming, 19 S.W.3d 195, 197 (Tenn. 2000)). “When the
statutory language is clear and unambiguous, we apply the plain language in its normal
and accepted use.” Boarman v. Jaynes, 109 S.W.3d 286, 291 (Tenn. 2003) (citing State
v. Nelson, 23 S.W.3d 270, 271 (Tenn. 2000)). “It is only when a statute is ambiguous
that we may reference the broader statutory scheme, the history of the legislation, or other
sources.” In re Estate of Davis, 308 S.W.3d 832, 837 (Tenn. 2010) (citing Parks v. Tenn.
Mun. League Risk Mgmt. Pool, 974 S.W.2d 677, 679 (Tenn. 1998)). Any “construction
which places one statute in conflict with another is to be avoided, and we must endeavor
to resolve any possible conflict between statutes in favor of each other in order to provide
                                            -10-
a harmonious operation of laws.” Lovlace v. Copley, 418 S.W.3d 1, 20 (Tenn. 2013)
(citing Graham v. Caples, 325 S.W.3d 578, 582 (Tenn. 2010)).

             “Code section 40-30-109 and Rule 28 ‘[t]ogether . . . provide both what is
discoverable and how it is discoverable in a Tennessee post-conviction proceeding.’”
Braylen Bennett v. State, No. E2016-02276-CCA-R9-PC, slip op. at 4 (Tenn. Crim. App.,
Knoxville, Jan. 29, 2018) (quoting Waller v. Bryan, 16 S.W.3d 770, 776-77 (Tenn. Ct.
App. 1999)). Code section 40-30-109 provides that “[d]iscovery is not available in a
proceeding under this section except as provided under Rule 16 of the Tennessee Rules of
Criminal Procedure.” T.C.A. § 40-30-109(b).

               We begin by observing that the greatest hurdle to defining the parameters
of the post-conviction petitioner’s discovery obligation is Rule 16 itself, particularly
when read in conjunction with Rule 28. Rule 16 is a trial rule and, as a result, is ill-fitted
to the realities of a post-conviction proceeding. In a typical criminal trial, the State
initiates the criminal proceeding and bears the burden of proving beyond a reasonable
doubt that the defendant has committed the crimes with which he has been charged.
Conversely, in a post-conviction proceeding, the post-conviction petitioner initiates the
proceeding and bears the burden of proving the factual claims in the post-conviction
petition by clear and convincing evidence. It is this reversal of roles that makes
application of Rule 16 particularly difficult in a post-conviction proceeding. Moreover,
myriad constitutional rights apply at the trial level, which rights inform the application of
the discovery requirements in Rule 16, that do not similarly apply at a post-conviction
proceeding.

             As indicated, by way of a general mandate, the Post-Conviction Procedure
Act provides that “[d]iscovery is not available in a proceeding under this section except
as provided under Rule 16 of the Tennessee Rules of Criminal Procedure.” T.C.A. § 40-
30-109(b). Rule 16 provides:

              (a) DISCLOSURE OF EVIDENCE BY THE STATE.
              (1) INFORMATION SUBJECT TO DISCLOSURE.
              (A) DEFENDANT’S ORAL STATEMENT. Upon a defendant’s
              request, the state shall disclose to the defendant the substance
              of any of the defendant’s oral statements made before or after
              arrest in response to interrogation by any person the
              defendant knew was a law-enforcement officer if the state
              intends to offer the statement in evidence at the trial;
              (B) DEFENDANT’S WRITTEN OR RECORDED STATEMENT.
              Upon a defendant’s request, the state shall disclose to the

                                            -11-
defendant, and make available for inspection, copying, or
photographing, all of the following:
(i) the defendant’s relevant written or recorded statements, or
copies thereof, if:
      (I) the statement is within the state’s possession,
      custody, or control; and
      (II) the district attorney general knows--or through due
      diligence could know--that the statement exists; and
  (ii) the defendant’s recorded grand jury testimony which
  relates to the offense charged.
(C) ORGANIZATIONAL DEFENDANT. Upon a defendant’s
motion, if the defendant is a corporation, limited liability
company, limited liability partnership, partnership,
association, or labor union, the court may grant the defendant
discovery of relevant recorded testimony of any witness
before a grand jury who was:
  (i) at the time of the testimony, so situated as an officer or
  employee as to have been able legally to bind the defendant
  regarding conduct constituting the offense; or
  (ii) at the time of the offense, personally involved in the
  alleged conduct constituting the offense and so situated as
  an officer or employee as to have been able legally to bind
  the defendant regarding that alleged conduct in which the
  witness was involved.
(D) CODEFENDANTS. Upon a defendant’s request, when the
state decides to place codefendants on trial jointly, the state
shall promptly furnish each defendant who has moved for
discovery under this subdivision with all information
discoverable under Rule 16(a)(1)(A), (B), and (C) as to each
codefendant.
(E) DEFENDANT’S PRIOR RECORD. Upon a defendant’s
request, the state shall furnish the defendant with a copy of
the defendant’s prior criminal record, if any, that is within the
state’s possession, custody, or control if the district attorney
general knows--or through due diligence could know--that the
record exists.
(F) DOCUMENTS AND OBJECTS. Upon a defendant’s request,
the state shall permit the defendant to inspect and copy or
photograph books, papers, documents, photographs, tangible
objects, buildings, or places, or copies or portions thereof, if

                              -12-
the item is within the state’s possession, custody, or control
and:
  (i) the item is material to preparing the defense;
  (ii) the government intends to use the item in its case-in-
  chief at trial; or
  (iii) the item was obtained from or belongs to the defendant.
(G) REPORTS OF EXAMINATIONS AND TESTS. Upon a
defendant’s request, the state shall permit the defendant to
inspect and copy or photograph the results or reports of
physical or mental examinations, and of scientific tests or
experiments if:
  (i) the item is within the state’s possession, custody, or
  control;
  (ii) the district attorney general knows--or through due
  diligence could know--that the item exists; and
  (iii) the item is material to preparing the defense or the state
  intends to use the item in its case-in-chief at trial.
(2) INFORMATION NOT SUBJECT TO DISCLOSURE. Except as
provided in paragraphs (A), (B), (E), and (G) of subdivision
(a)(1), this rule does not authorize the discovery or inspection
of reports, memoranda, or other internal state documents
made by the district attorney general or other state agents or
law enforcement officers in connection with investigating or
prosecuting the case. Nor does this rule authorize discovery
of statements made by state witnesses or prospective state
witnesses.
(3) GRAND JURY TRANSCRIPTS. This rule does not apply to
the discovery or inspection of a grand jury’s recorded
proceedings, except as provided in Rule 6 and Rule
16(a)(1)(A), (B), and (C).
(4) FAILURE TO CALL WITNESS. The fact that a witness’s
name is furnished under this rule is not grounds for comment
on a failure to call the witness.
(b) DISCLOSURE OF EVIDENCE BY THE DEFENDANT.
  (1) INFORMATION SUBJECT TO DISCLOSURE.
  (A) DOCUMENTS AND TANGIBLE OBJECTS. If a defendant
  requests disclosure under subdivision (a)(1)(F) or (G) of this
  rule and the state complies, then the defendant shall permit
  the state, on request, to inspect and copy or photograph
  books, papers, documents, photographs, tangible objects, or
  copies or portions of these items if:
                              -13-
      (i) the item is within the defendant’s possession,
      custody, or control; and
      (ii) the defendant intends to introduce the item as
      evidence in the defendant’s case-in-chief at trial.
  (B) REPORTS OF EXAMINATIONS AND TESTS. If the
  defendant requests disclosure under subdivision (a)(1)(F) or
  (G) of this rule and the state complies, the defendant shall
  permit the state, on request, to inspect and copy or
  photograph any results or reports of physical or mental
  examinations and of scientific tests or experiments made in
  connection with the particular case, or copies thereof, if:
      (i) the item is within the defendant’s possession,
      custody, or control; and
      (ii) the defendant intends to introduce the item as
      evidence in the defendant’s case-in-chief at trial; or
      (iii) the defendant intends to call as a witness at trial the
      person who prepared the report, and the results or
      reports relate to the witness’s testimony.
(2) INFORMATION NOT SUBJECT TO DISCLOSURE. Except as
to scientific or medical reports, this subdivision does not
authorize the discovery or inspection of:
  (A) reports, memoranda, or other internal defense
  documents made by the defendant or the defendant’s
  attorneys or agents in connection with the investigation or
  defense of the case; or
  (B) a statement made by the defendant to the defendant’s
  agents or attorneys or statements by actual or prospective
  state or defense witnesses made to the defendant or the
  defendant’s agents or attorneys.
(3) FAILURE TO CALL WITNESS. The fact that a witness’s
name is on a list furnished under this rule is not grounds for
comment on a failure to call the witness.
(c) CONTINUING DUTY TO DISCLOSE. A party who discovers
additional evidence or material before or during trial shall
promptly disclose its existence to the other party, the other
party’s attorney, or the court if:
  (1) the evidence is subject to discovery or inspection under
  this rule, and
  (2) the other party previously requested, or the court
  ordered, its production.
(d) REGULATING DISCOVERY.
                               -14-
               (1) PROTECTIVE AND MODIFYING ORDERS. At any time, for
               good cause shown, the court may deny, restrict, or defer
               discovery or inspection, or grant other appropriate relief.
               On a party’s motion, the court may permit the party to make
               such showing, in whole or in part, by written statement that
               the court will inspect ex parte. If relief is granted following
               an ex parte submission, the court shall preserve under seal
               in the court records the entire text of the party’s written
               statement.
               (2) FAILURE TO COMPLY WITH A REQUEST. If a party fails
               to comply with this rule, the court may:
               (A) order that party to permit the discovery or inspection;
               specify its time, place, and manner; and prescribe other just
               terms or conditions;
               (B) grant a continuance;
               (C) prohibit the party from introducing the undisclosed
               evidence; or
               (D) enter such other order as it deems just under the
               circumstances.
             (e) ALIBI WITNESSES. Discovery of alibi witnesses is
             governed by Rule 12.1.

Tenn. R. Crim. P. 16.

              Under the plain language of Rule 16, the disclosure of evidence begins with
a criminal defendant’s making a request for discovery. In a post-conviction proceeding,
however, Rule 16’s requirement that the defendant, now the petitioner, request discovery
under Rule 16 has been supplanted by our supreme court’s directive in Supreme Court
Rule 28 that the State must provide disclosure “of all that is required to be disclosed
under Rule 16 of the Tennessee Rules of Criminal Procedure, to the extent relevant to the
grounds alleged in the petition, and any other disclosure required by the state or federal
constitution” upon the post-conviction court’s finding that the post-conviction petitioner
has stated a colorable claim for relief. Tenn. Sup. Ct. R. 28, §6(B)(3)(c); see also id.
§6(C)(7) (“Upon receiving the court’s preliminary order, the [S]tate shall provide to
petitioner discovery of all those items deemed discoverable under Rule 16, Tennessee
Rules of Criminal Procedure, if relevant to the issues raised in the post-conviction
petition, and shall provide any other disclosure required by the state or federal
constitution.”); Id. §7(A) (providing that “[t]he [S]tate shall provide discovery in
accordance with Section 6(C)(7)”). Although this language alters the timing of the
State’s discovery obligation in a way that Code section 40-30-109’s general mandate
does not, the Post-Conviction Procedure Act specifically authorizes the supreme court to
                                           -15-
“promulgate rules of practice and procedure consistent with this part” to facilitate the
handling of post-conviction proceedings. T.C.A. § 40-30-118. The acceleration of the
discovery process by requiring automatic disclosure by the State gives “effect to the
legislative intent” of the Act “without unduly restricting or expanding [the] statute’s
coverage beyond its intended scope.” Houghton, 90 S.W.3d at 678. A rule that hastens
the discovery process would effectuate the ultimate purpose of the Post-Conviction
Procedure Act, which “was designed to hasten the final resolution of criminal appeals.”
Bush, 428 S.W.3d at 14. Because Rule 28 places upon the State a mandatory obligation
to provide Rule 16 discovery, a post-conviction petitioner need not make a request for
such materials under Rule 16.

               The petitioner contends that Rule 28’s failure to specifically impose upon
the petitioner an obligation to provide discovery to the State in a post-conviction
proceeding absolves the post-conviction petitioner of any obligation to provide reciprocal
discovery as provided by Rule 16. In the alternative, he asserts that even if a post-
conviction petitioner has a duty to provide reciprocal discovery to the State, the duty is
triggered only by the post-conviction petitioner’s filing a request for discovery under the
terms of Rule 16. This reading, however, ignores both the general mandate provided by
the General Assembly in Code section 40-30-109 and the fact that Rule 28 supplants the
usual triggering mechanism for Rule 16 discovery with an automatic disclosure
requirement for the State. By providing that discovery in a post-conviction proceeding
would be under the terms of Rule 16, the legislature clearly contemplated a reciprocal
discovery obligation because such an obligation is required under Rule 16. We cannot
agree that the legislature and our supreme court intended to create a situation where a
post-conviction petitioner, entitled by Rule 28’s mandate to Rule 16 discovery even in the
absence of a specific request for the same, can simply avoid any obligation to provide
reciprocal discovery by refusing to make a request under Rule 16. Such a reading would
thwart the general mandate in Code section 40-30-109 and would lead to an absurd result.
See, e.g., State v. Harrison, 692 S.W.2d 29, 31 (Tenn. Crim. App. 1985) (“One of the
accepted rules of statutory interpretation is that courts must presume that the legislature
in enacting the provision in question did not intend an absurdity, and that such a result
must be avoided, if possible, by reasonable construction of the statute.”).

               That being said, we cannot agree with the post-conviction court’s
conclusion that the mere filing of a pro se petition for post-conviction relief triggers the
post-conviction petitioner’s obligation to provide reciprocal discovery. As indicated, the
filing of the post-conviction petition does not trigger the State’s discovery obligation in a
post-conviction proceeding. Instead, the State’s duty to disclose Rule 16 discovery
materials is triggered upon the post-conviction court’s finding that the post-conviction
petitioner has stated a colorable claim for relief and the filing of the preliminary order in
the case. See Tenn. Sup. Ct. R. 28, §6(B)(3)(C); id. §6(C)(7). After the State’s duty to
                                            -16-
disclose has been triggered by the entry of the post-conviction court’s preliminary order,
we must revert to the language contained in Rule 16. Regarding the timing for the
provision of reciprocal discovery, Rule 16 provides:

             (b) DISCLOSURE OF EVIDENCE BY THE DEFENDANT.
               (1) INFORMATION SUBJECT TO DISCLOSURE.
               (A) DOCUMENTS AND TANGIBLE OBJECTS. If a defendant
               requests disclosure under subdivision (a)(1)(F) or (G) of this
               rule and the state complies, then the defendant shall permit
               the state, on request, to inspect and copy or photograph
               books, papers, documents, photographs, tangible objects, or
               copies or portions of these items if:
                   (i) the item is within the defendant’s possession,
                   custody, or control; and
                   (ii) the defendant intends to introduce the item as
                   evidence in the defendant’s case-in-chief at trial.
               (B) REPORTS OF EXAMINATIONS AND TESTS. If the
               defendant requests disclosure under subdivision (a)(1)(F) or
               (G) of this rule and the state complies, the defendant shall
               permit the state, on request, to inspect and copy or
               photograph any results or reports of physical or mental
               examinations and of scientific tests or experiments made in
               connection with the particular case, or copies thereof, if:
                   (i) the item is within the defendant’s possession,
                   custody, or control; and
                   (ii) the defendant intends to introduce the item as
                   evidence in the defendant’s case-in-chief at trial; or
                   (iii) the defendant intends to call as a witness at trial the
                   person who prepared the report, and the results or
                   reports relate to the witness’s testimony.

Tenn. R. Crim. P. 16(b)(1) (emphasis added). Applying the plain language of Rule 16 in
light of the State’s mandatory discovery obligation provided by Rule 28, we see that
when the State fulfills its discovery obligation as required under the terms of Rule 28 and
Rule 16 and makes a request for items subject to reciprocal discovery under Rule 16, the
petitioner is required to provide reciprocal discovery.

             In this case, the State asserted that it had fulfilled its Rule 28 discovery
obligation by complying with the public records act request filed by the Office of the
Post-Conviction Defender at the conclusion of the direct appeal in this case. We cannot
agree. “Read together, the plain language of Code section 40-30-109 and Rule 28 clearly
                                            -17-
imposes upon the State an affirmative duty to provide discovery materials to the
petitioner as part of the post-conviction proceeding.” Braylen Bennett, slip op. at 5. In
Braylen Bennett, this court held that “[n]othing in either the statute or the rule suggests
that the State fulfills its obligations in the post-conviction proceeding by disclosures that
occurred prior to the commencement of the post-conviction proceeding.” Id. (emphasis
added). The record in this case indicates that, following the conclusion of the direct
appeal in the petitioner’s case but before the filing of the petition for post-conviction
relief in this case, the Office of the Post-Conviction Defender made a request pursuant to
Code section 10-7-503, part of the Tennessee Public Records Act, to obtain the records of
the Sullivan County District Attorney’s Office. At that time, the Office of the Post-
Conviction Defender had not yet been appointed to represent the petitioner. “The
purpose of” the Tennessee Public Records Act is not to provide discovery in criminal or
even quasi-criminal proceedings but “to promote public awareness of the government’s
actions and to ensure the accountability of government officials and agencies by
facilitating the public’s access to governmental records.” Swift v. Campbell, 159 S.W.3d
565, 570 (Tenn. Ct. App. 2004) (citing Memphis Publ’g Co. v. Cherokee Children &
Family Servs., Inc., 87 S.W.3d 67, 74 (Tenn. 2002); Memphis Publ’g Co. v. City of
Memphis, 871 S.W.2d 681, 687-88 (Tenn. 1994)). In consequence, the terms of Rule 16
and the Tennessee Public Records Act differ.

              For these reasons, we conclude that the district attorney general’s
compliance with the public records act request does not absolve it of the mandatory duty
to disclose imposed by Rule 28. Importantly, to hold that compliance with a public
records act request filed before the filing of a post-conviction petition satisfies the
discovery obligation in the post-conviction proceeding “would by judicial action amend”
Code section 40-30-109’s mandate “that ‘discovery is not available in a proceeding under
this section except as provided under Rule 16 of the Tennessee Rules of Criminal
Procedure’” and “would also require us to ignore the controlling provisions of Supreme
Court Rule 28 which dictate the procedure for the Court, the petitioner, and the [S]tate to
follow concerning discovery under Rule 16 of the Tennessee Rules of Criminal
Procedure in a post-conviction proceeding.” Waller, 16 S.W.3d at 777. We are
unwilling to take such an action.

              Accordingly, we hold that a post-conviction petitioner must provide those
materials discoverable under Rule 16 to the State when the State has satisfied its
discovery obligation in the post-conviction proceeding and has subsequently made a
request for such materials. Because the State, by its own admission, has failed to satisfy
its discovery obligation as part of the post-conviction proceeding, the petitioner’s
obligation to provide reciprocal discovery materials has not yet been triggered, despite
the State’s request for discovery. Consequently, we reverse the ruling of the post-

                                            -18-
conviction court that the petitioner was required to provide reciprocal discovery to the
State.

               In this case, the post-conviction court also ordered, under the terms of
Tennessee Rule of Evidence 705, that the petitioner disclose to the State the facts and
data underlying the conclusions reached by the expert witnesses that the petitioner
intended to present at the evidentiary hearing prior to the hearing. The petitioner asserts
that the court’s ruling is erroneous.

              Rule 28 provides that “[t]he Tennessee Rules of Evidence apply in post-
conviction proceedings except as otherwise provided by these rules.” Tenn. R. Sup. Ct.
28, §3. Tennessee Rule of Evidence 705 provides: “The expert may testify in terms of
opinion or inference and give reasons without prior disclosure of the underlying facts or
data, unless the court requires otherwise. The expert may in any event be required to
disclose the underlying facts or data on cross-examination.” Tenn. R. Evid. 705
(emphasis added). The plain language of this rule authorizes the post-conviction court to
require disclosure of the underlying facts or data before an expert witness testifies. This
court has concluded that “‘[a]s a general rule, a trial court will require disclosure of the
underlying data of the expert’s opinion when the court believes that the party opponent
will be unable to cross-examine effectively and the reason for such inability is other than
the prejudicial nature of such facts or data.’” State v. Schiefelbein, 230 S.W.3d 88, 148
(Tenn. Crim. App. 2007) (quoting State v. Henry Eugene Hodges, No. 01-C-01-9212-
CR-00382, slip op. at 25 (Tenn. Crim. App., Nashville, May 18, 1995) (citation and
internal quotation marks omitted)). Here, the State argued that, given the claims
presented in the post-conviction petition, it was likely that the petitioner would present
expert testimony regarding his mental health history and that pre-hearing disclosure of
the facts and data underlying the expert testimony would enable the State to effectively
cross-examine the expert witnesses without asking for a continuance. The post-
conviction court agreed and concluded that the pre-hearing disclosure of the underlying
facts and data was necessary to prevent unnecessary delay in the post-conviction
proceeding. Under these circumstances, we cannot say that the post-conviction court
erred by ordering that the petitioner would be required to furnish to the State the
underlying facts or data prior to the evidentiary hearing.

                                        Conclusion

              The post-conviction court erred by concluding that the filing of a petition
for post-conviction relief created in the petitioner an automatic duty to provide reciprocal
discovery materials to the State. The duty to provide reciprocal discovery does not arise
until the State has fulfilled its mandatory discovery obligation in the post-conviction
proceeding and has made a request for reciprocal discovery. Because the State has not
                                            -19-
yet satisfied those requirements, the petitioner is not under a duty at this time to provide
reciprocal discovery to the State. Accordingly, we reverse that portion of the post-
conviction court’s order requiring the petitioner to provide reciprocal discovery to the
State. Because Tennessee Rule of Evidence 705 authorizes the post-conviction court to
require the prehearing disclosure of facts and data underlying the opinions of those expert
witnesses the petitioner intends to present at the evidentiary hearing, we affirm that
portion of the post-conviction court’s ruling so ordering. We remand the case for further
proceedings consistent with this opinion.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                            -20-